Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 As such, the controller module is interpreted include a CAN Bus with a switch and programmable logic device, as shown in Fig 2 and paragraph 0034 of the specification, and follows the steps disclosed in paragraph 0037-0038 to enable/disable autonomous driving levels.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 9-14, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US20150241878A1) and further in view of Cullinane (US20140156134A1) and Yako (US20180059663A1).
Regarding Claim 1, Crombez teaches;
An Autonomous Vehicle Mode Regulator (AVMR) comprising (taught as an autonomous vehicle system, element 100, paragraph 0007): 
a controller module (taught as a computer or computing device, element 105, paragraph 0011) adapted to wirelessly (taught as receiving wireless messages, paragraph 0011) receive authorization and/or control signals from autonomous driving infrastructure (taught as receiving signals from data collectors, element 110, which in turn receive signals from data markers, element 160, paragraphs 0007-0009); 
wherein the controller module is operatively connected to an autonomous driving system of a vehicle adapted to operate in different levels of automation (Fig 1, shown as connecting to the autonomous driving module, element 106); 
wherein the controller module controls the level of automation (taught as a computer, 105, controlling the vehicle as partially or completely autonomously, paragraph 0026) under which the autonomous driving system of the vehicle operates based on the signals received from the autonomous driving infrastructure (Figs 3-4, exemplified in paragraph 0052 as transitioning modes of autonomous driving from auto to manual based on sensor input).
wherein the signals received from the autonomous driving infrastructure indicate the level of automation under which the vehicle is permitted or is required to operate (taught as receiving signals from markers, element 160, which contain road rules, including autonomous driving eligibility, paragraph 0009, as well as different semi-autonomous operations being permitted, paragraph 0026). However, Crombez does not teach; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that only certain levels of automation are permitted.
Cullinane teaches; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that only certain levels of automation are permitted taught as receiving rules of the road, paragraph 0009, and preventing certain modes, paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Cullinane into the system taught by Crombez in order to obey the law and promote the safety of the passengers.	
However, Cullinane does not teach; different levels of automation each having at least some degree of autonomous operation.
Yako teaches; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation each having at least some degree of autonomous operation (taught as a processor disabling various autonomous SAE levels, paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Yako into the system taught by Crombez and Cullinane in order to obey the law and promote the safety of the passengers. For example, as taught by Yako, a driver may or may not understand the nuances of what is under the vehicle’s control vs what he/she has to control; by controlling what level of autonomous driving is allowed, one can limit interference between the driver and vehicle (paragraph 0005).

Regarding Claim 3, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). Crombez further teaches; wherein the signals received from the autonomous driving infrastructure indicate driving conditions, including weather, road conditions, traffic or accidents (taught as receiving data about hazardous road conditions including ice and bumps, paragraphs 0008, traffic info and construction info, paragraph 0009, and accident zones, paragraph 0019).

Regarding Claim 6, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). Crombez further teaches; wherein the controller module comprises a programmable logic device (taught as a processor, included in the computing device element 105, paragraphs 0007 and 0062).

Regarding Claim 7, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). However, Crombez does not teach; wherein the controller module prevents manual control of the level of automation under which the autonomous driving system of the vehicle operates.
Cullinane teaches; further comprising the step of: wherein the controller module prevents manual control of the level of automation under which the autonomous driving system of the vehicle operates (paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preventing control over the level of automation, as taught by Cullinane into the system taught by Crombez in order to prevent accidents and increase rider safety. For example, having a driver able to activate the autonomous driving when in unideal conditions (e.g rain), or trying to switch out of autonomous driving mode in the middle of a turn without being prepared to follow through, could lead to a more likely accident.	

Regarding Claim 9, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). Crombez further teaches; wherein the controller module controls the autonomous driving system of the vehicle to operate in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that a certain level of automation is required (receive information about road rules/required automated driving, paragraph 0009, transition between modes of autonomous driving paragraphs 0026 and 0052).
However, Crombez does not teach;
wherein the controller module controls the autonomous driving system of the vehicle to operate in one or more of the different levels of automation each having at least some degree of autonomous operation (reminder from independent claim 1).
Yako teaches; wherein the controller module controls the autonomous driving system of the vehicle to operate in one or more of the different levels of automation each having at least some degree of autonomous operation (taught as a processor disabling various autonomous SAE levels, paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Yako into the system taught by Crombez and Cullinane in order to obey the law and promote the safety of the passengers. For example, as taught by Yako, a driver may or may not understand the nuances of what is under the vehicle’s control vs what he/she has to control; by controlling what level of autonomous driving is allowed, one can limit interference between the driver and vehicle (paragraph 0005).

Regarding Claim 10, Crombez as modified by Cullinane teaches;
The AVMR according to claim 3 (see Claim 3 rejection). Crombez further teaches; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating dangerous driving conditions (receive information about road dangers, paragraph 0009 and 0019, and transition between modes of autonomous driving paragraph 0052).
However, Crombez does not teach;
wherein the controller module controls the autonomous driving system of the vehicle to operate in one or more of the different levels of automation each having at least some degree of autonomous operation (reminder from independent claim 1).
Yako teaches; wherein the controller module controls the autonomous driving system of the vehicle to operate in one or more of the different levels of automation each having at least some degree of autonomous operation (taught as a processor disabling various autonomous SAE levels, paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Yako into the system taught by Crombez and Cullinane in order to obey the law and promote the safety of the passengers. For example, as taught by Yako, a driver may or may not understand the nuances of what is under the vehicle’s control vs what he/she has to control; by controlling what level of autonomous driving is allowed, one can limit interference between the driver and vehicle (paragraph 0005).

Regarding Claim 11, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). However, Crombez does not teach; wherein the controller module receives a signal from the autonomous driving system indicating an operational status of the vehicle, including failure of one of a plurality of operational systems.
Cullinane teaches; wherein the controller module receives a signal from the autonomous driving system indicating an operational status of the vehicle, including failure of one of a plurality of operational systems (taught as identifying a failure of a sensor, paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).  

Regarding Claim 12, Crombez as modified by Cullinane teaches;
The AVMR according to claim 11 (see Claim 11 rejection). Crombez further teaches; wherein the controller module controls the level of automation under which the autonomous driving system of the vehicle operates (taught as a computer, 105, controlling autonomous modes, paragraph 0026). 
However, Crombez does not teach; based on the signal received from the autonomous driving system indicating the operational status of the vehicle.
Cullinane teaches; wherein the controller module controls the level of automation under which the autonomous driving system of the vehicle operates based on the signal received from the autonomous driving system indicating the operational status of the vehicle (taught as identifying a prevention condition, paragraphs 15, and using failure as a signal, paragraph 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).

Regarding Claim 13, Crombez as modified by Cullinane teaches;
The AVMR according to claim 11 (see Claim 11 rejection). Crombez does not teach; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving the signal from the autonomous driving system indicating failure of one of a plurality of operational systems.
Cullinane teaches; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving the signal from the autonomous driving system indicating failure of one of a plurality of operational systems (taught as identifying a prevention condition to prevent autonomous driving mode, paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).

Regarding Claim 14, Crombez teaches;
A method of regulating an operational mode of an autonomous vehicle, comprising the steps of (Fig 3-4, Claim 14): 
Wirelessly (taught as receiving wireless messages, paragraph 0011) receiving signals from autonomous driving infrastructure (taught as receiving data from markers, element 160, paragraph 0008-0009); 
communicating with an autonomous driving system of a vehicle adapted to operate in different levels of automation (Fig 1, shown as connecting to the autonomous driving module, element 106); 
controlling the level of automation under which the autonomous driving system of the vehicle operates based on the signals received from the autonomous driving infrastructure (taught as transitioning between manual and autonomous driving, paragraph 0052, as well as different semi-autonomous operations being permitted, paragraph 0026). 
wherein the signals received from the autonomous driving infrastructure indicate the level of automation under which the vehicle is permitted or is required to operate (taught as rules of the road, paragraph 0009, as well as different semi-autonomous operations being permitted, paragraph 0026): and 
controlling the autonomous driving system of the vehicle to operate in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that a certain level of automation is required (taught as receiving information about road rules/required automated driving, paragraph 0009, and transitioning between modes of autonomous driving paragraphs 0026 and 0052). However, Crombez does not teach; 
wherein the autonomous driving system of the vehicle is prevented from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that only certain levels of automation are permitted.
Cullinane teaches; wherein the autonomous driving system of the vehicle is prevented from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that only certain levels of automation are permitted (taught as receiving rules of the road, paragraph 0009, and preventing certain modes, paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Cullinane into the system taught by Crombez in order to obey the law and promote the safety of the passengers.	
However, Cullinane does not teach; different levels of automation each having at least some degree of autonomous operation.
Yako teaches; wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation each having at least some degree of autonomous operation (taught as a processor disabling various autonomous SAE levels, paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control what mode the vehicle is in as taught by Yako into the system taught by Crombez and Cullinane in order to obey the law and promote the safety of the passengers. For example, as taught by Yako, a driver may or may not understand the nuances of what is under the vehicle’s control vs what he/she has to control; by controlling what level of autonomous driving is allowed, one can limit interference between the driver and vehicle (paragraph 0005).

Regarding Claim 16, Crombez as modified by Cullinane teaches;
The method according to claim 14 (see Claim 14 rejection). Crombez further teaches; wherein the signals received from the autonomous driving infrastructure indicate driving conditions, including weather, road conditions, traffic or accidents (taught as receiving data about hazardous road conditions including ice and bumps, paragraphs 0008, traffic info and construction info, paragraph 0009, and accident zones, paragraph 0019).

Regarding Claim 18, Crombez as modified by Cullinane teaches;
The method according to claim 14 (see Claim 14 rejection). However, Crombez does not teach; further comprising the step of: preventing manual control of the level of automation under which the autonomous driving system of the vehicle operates. 
Cullinane teaches; further comprising the step of: preventing manual control of the level of automation under which the autonomous driving system of the vehicle operates (taught as preventing manual mode, paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preventing control over the level of automation, as taught by Cullinane into the system taught by Crombez in order to prevent accidents and increase rider safety. For example, having a driver able to activate the autonomous driving when in unideal conditions (e.g rain), or trying to switch out of autonomous driving mode in the middle of a turn without being prepared to follow through, could lead to a more likely accident.

Regarding Claim 21, Crombez as modified by Cullinane teaches;
The method according to claim 16 (see Claim 16 rejection). Crombez further teaches; upon receiving signals from autonomous driving infrastructure indicating dangerous driving conditions (rules of the road, paragraph 0009). However, Crombez does not teach; further comprising the step of: preventing the autonomous driving system of the vehicle from operating in one or more of the different levels of automation.
Cullinane teaches; further comprising the step of: preventing the autonomous driving system of the vehicle from operating in one or more of the different levels of automation (taught as preventing manual mode, paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preventing control over the level of automation, as taught by Cullinane into the system taught by Crombez in order to prevent accidents and increase rider safety. For example, having a driver able to activate the autonomous driving when in unideal conditions (e.g rain), or trying to switch out of autonomous driving mode in the middle of a turn without being prepared to follow through, could lead to a more likely accident.

Regarding Claim 22, Crombez as modified by Cullinane teaches;
The method according to claim 14 further comprising the step of (see Claim 14 rejection). However, Crombez does not teach; receiving a signal from the autonomous driving system indicating an operational status of the vehicle, including failure of one of a plurality of operational systems
Cullinane teaches; receiving a signal from the autonomous driving system indicating an operational status of the vehicle, including failure of one of a plurality of operational systems (taught as identifying a prevention condition to prevent autonomous driving mode, paragraph 0015, and using failure as a signal, paragraph 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).

Regarding Claim 23, Crombez as modified by Cullinane teaches; 
The method according to claim 22 (see Claim 22 rejection). However, Crombez does not teach; controlling the level of automation under which the autonomous driving system of the vehicle operates based on the signal received from the autonomous driving system indicating the operational status of the vehicle. 
Cullinane teaches; controlling the level of automation under which the autonomous driving system of the vehicle operates based on the signal received from the autonomous driving system indicating the operational status of the vehicle (taught as identifying a prevention condition to prevent autonomous driving mode, paragraph 0015, and using failure as a signal, paragraph 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).

Regarding Claim 24, Crombez as modified by Cullinane teaches;
The method according to claim 22 (see Claim 22 rejection). However, Crombez does not teach; preventing the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving the signal from the autonomous driving system indicating failure of one of a plurality of operational systems.
Cullinane teaches; preventing the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving the signal from the autonomous driving system indicating failure of one of a plurality of operational systems (taught as identifying a prevention condition to prevent autonomous driving mode, paragraph 0015, and using failure as a signal, paragraph 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive/detect failure of a system as taught by Cullinane into the system taught by Crombez in order to prevent activation of an autonomous action in the event that the systems are not working. For example, failing to provide sensor data from a camera could potentially create blind spots for the system, and thus make autonomous driving unsafe. This would help ensure the driver’s safety and comfort as taught by Cullinane (abstract).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US20150241878A1) as modified by Cullinane (US20140156134A1) and Yako (US20180059663A1) as applied to claims 1 and 14 above, and further in view of Simon (US7907063B2).
Regarding Claim 4, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). However, Crombez does not teach; wherein the level of authorized automation is defined by a government agency, including the Department of Transportation or the National Highway Traffic Safety Administration in the United States.
Simon teaches; wherein the level of authorized automation is defined by a government agency, including the Department of Transportation or the National Highway Traffic Safety Administration in the United States (taught as speed limits set by a local government, column 4 lines 11-18). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regulations defined by a government agency as taught by Simon into the system taught by Crombez in order to follow/obey the law and display/enforce speed limits.	

Regarding Claim 17, Crombez as modified by Cullinane teaches;
The method according to claim 14 (see Claim 14 rejection). However, Crombez does not teach; wherein the level of automation is defined by a government agency, including the Department of Transportation or the National Highway Traffic Safety Administration in the United States.
Simon teaches; wherein the level of authorized automation is defined by a government agency, including the Department of Transportation or the National Highway Traffic Safety Administration in the United States (taught as speed limits set by a local government, column 4 lines 11-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regulations defined by a government agency as taught by Simon into the system taught by Crombez in order to follow/obey the law and display/enforce speed limits.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US20150241878A1) as modified by Cullinane (US20140156134A1) as applied to claims 1 above, and further in view of Minoiu (US20150134178A1).
Regarding Claim 5, Crombez as modified by Cullinane teaches;
The AVMR according to claim 1 (see Claim 1 rejection). However, Crombez does not teach; wherein the controller module comprises a switch that controls the level of automation under which the autonomous driving system of the vehicle operates.
Minoiu teaches; wherein the controller module comprises a switch that controls the level of automation under which the autonomous driving system of the vehicle operates (taught as a switching module to select manual or autonomous operation, element 500, paragraph 0043, which includes both normal and emergency autonomous driving modes, paragraphs 0013-0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching module as taught by Minoiu into the system taught by Crombez in order to have an autonomous way to switch between operation modes, such as between manual, autonomous, and emergency modes as taught by Minoiu (paragraphs 0013-0014), and thus reduce the complexity of operation for the driver.	

Response to Arguments
The applicant argues that the prior art does not teach the limitations of independent claims 1 and 14, specifically regarding “wherein the controller module prevents the autonomous driving system of the vehicle from operating in one or more of the different levels of automation upon receiving signals from autonomous driving infrastructure indicating that only certain levels of automation are permitted”. The examiner respectfully disagrees.
The applicant asserts on page 7 of the remarks that Cullinane does not teach or suggest a mandatory/authorized requirement/mechanism for an autonomous vehicle for mode switches, and does not teach or suggest a mechanism to ensure that the mode switch operation takes place.  Paragraph 0052 of Cullinane teaches that certain areas can be excluded/restricted from autodrive operations. This is further expanded on in paragraph 0058, where the computer actively uses the protocol data [which is updated externally to the vehicle, via a server, paragraph 0057] to control autodrive mode permissions, and even includes whether the driver can correct these preventions [such that the computer is preventing the driver from overriding the prevention]. Therefore, Cullinane does teach a mechanism to prevent mode switching.
The applicant further asserts on page 8 of the remarks that it would not be obvious to modify Crombez in view of Yako; specifically, that Yako teaches restriction of levels of driving based on permissions set by the owner or administrator of the vehicle, rather than from signals from infrastructure. The examiner acknowledges that Yako does not establish permissions based on the infrastructure. The examiner never asserted nor disputes that Yako is silent on receiving signals from infrastructure. Rather, the aspect of Yako referenced is solely in establishing different levels of autonomous driving. This is relevant to both Crombez and Cullinane, which refer to autonomous driving, as Yako teaches in the background the categorizations of autonomous driving from levels 0-5 (paragraph 0001). Furthermore, it would be obvious to liken an owner/administrator control/permission to a legal requirement established by some government authority, much like a police officer could prevent a car from driving away by attaching a boot, or a credit card administrator blocking transactions to prevent fraud.
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current rejection, the limitation of infrastructure sending signals is taught by Crombez even if it is not taught by Yako; it is rather the combination of Crombez and Yako which could establish multiple levels of permission for autonomous driving in considering which levels of autonomous driving are allowed on the road. 
The applicant additionally asserts that Cullinane and Yako are irrelevant in the context of driverless vehicles. The examiner respectfully disagrees. First, the requirement for driverless vehicles is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, both Cullinane (abstract) and Yako (paragraph 0001) are directed to autonomous vehicles, and Yako explicitly teaches a level of automation involving fully autonomous vehicles (level 5, paragraph 0001). Thus, were the limitation to be added to the claim, the prior art would still be valid. Furthermore, one of ordinary skill in the art would easily think to extend the functions of lower level autonomous driving into higher levels. 
The applicant additionally describes the invention as ensuring driverless autonomous vehicles operate in accordance to the rules/laws. a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As presented in the above rejections, the combination of Crombez, Cullinane and Yako meet the limitations of the claim.

The applicant argues on page 9 of the remarks that the current rejection of claims 3, 6, 9-1, 16, 18 and 21-24 should be allowable based on the allowability of independent claims 1 and 14. In light of the above rejections, this argument is rendered moot.
The applicant additionally argues on page 10 of the remarks that claims 4 and 17 are allowable, as Simon does not cure the deficiencies of the independent claims. In light of the above rejection, this argument is rendered moot.
The applicant additionally argues on page 11 of the remarks that claim 5 is allowable, as Minoiu does not cure the deficiencies of the independent claims. In light of the above rejection, this argument is rendered moot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190294167A1 for further autonomous driving level permissions based on infrastructure and rules of the road (paragraphs 0039 and 0138). 
US20170171375A1 for further levels of automation availability.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662